DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 08 May 2020 and 04 February 2021.  The information therein was considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 8,895,386) (hereinafter, “Hsu”).
Re: independent claim 1, Hsu discloses in fig. 2E a non-volatile memory device, comprising: a substrate; a stacked structure formed on the substrate and comprising: 5a 
Hsu does not specifically disclose wherein the second stacked structure comprises an anti-fuse gate. However, Hsu discloses wherein the 2T structure is capable of a one-time programming (OTP) operation. It is common and well known in the art that OTP devices include anti-fuses. 
Therefore, it would have been obvious to one of ordinary skill in the art to use the gate of the stacked structure as an anti-fuse gate.  
Re: independent claim 11, Hsu discloses in fig. 2E a non-volatile memory device, comprising: a substrate; 15at least one first doping region (112a on right side of floating gate 106a) formed in the substrate; a plurality of stacked structures formed on the substrate and connected in series with each other via the at least one first doping region, wherein each of the stacked structures comprises: a floating gate (106a); a select logic gate (116a) disposed on the floating gate; 20a logic gate dielectric layer (104a) disposed between the floating gate and the substrate; and an inter-polysilicon layer dielectric layer (114a) disposed between the floating gate and the select logic gate; a 
Hsu does not specifically disclose wherein the second stacked structure comprises an anti-fuse gate. However, Hsu discloses wherein the 2T structure is capable of a one-time programming (OTP) operation. It is common and well known in the art that OTP devices include anti-fuses. 
Therefore, it would have been obvious to one of ordinary skill in the art to use the gate of the second stacked structure as an anti-fuse gate.  
Re: independent claim 21, Hsu discloses in figs. 2A-2E a method for manufacturing a non-volatile memory device, comprising: forming a logic gate dielectric layer (104a) on a substrate; forming a first conductor layer (106a) on the logic gate dielectric layer (fig. 2A); 5patterning the first conductor layer and the logic gate dielectric layer to form at least one floating gate (106a) and at least one gate (106c) (fig. 2B); forming a first doping region (112a on right side of floating gate 106a) and a second doping region (112a between 106a and 106c) in the substrate at two sides of the floating gate, wherein the second doping region is located between the floating gate (106a) and the gate (106c) to connect the floating gate with the gate in series (fig. 2C); 10forming an inter-polysilicon layer dielectric layer (114) over the substrate to cover 
Hsu does not specifically disclose wherein the second stacked structure comprises an anti-fuse gate. However, Hsu discloses wherein the 2T structure is capable of a one-time programming (OTP) operation. It is common and well known in the art that OTP devices include anti-fuses. 
Therefore, it would have been obvious to one of ordinary skill in the art to use the gate of the second stacked structure as an anti-fuse gate.  
Re: claims 2, 12 and 23, Hsu discloses the limitations of claims 1, 11 and 21, wherein the floating gate/1st conductor layer comprises a polysilicon gate or a metal gate (col 4 ll. 43-44).
Re: claims 3, 13 and 25, Hsu discloses the limitations of claims 1, 11 and 21, wherein the select logic gate/2nd conductor layer 20comprises a polysilicon gate (col 5 ll. 23-24).
Re: claims 4, 14 and 24, Hsu discloses the limitations of claims 1, 11 and 21, wherein a material of the inter-polysilicon layer dielectric layer comprises an oxide or a nitride (col 5 ll. 16-20).
Re: claims 5 and 15, Hsu discloses the limitations of claims 1, 11 and 21, wherein a material of the logic gate dielectric layer is the same as a material of the gate 
Re: claims 6, 16 and 22, Hsu discloses the limitations of claims 1, 11 and 21, wherein materials of the logic gate dielectric layer and the gate dielectric layer each independently comprise silicon oxide or a high-k dielectric material (col 6 ll. 17-19).
Re: claims 7, 17 and 26, Hsu discloses the limitations of claims 1, 11 and 21, further comprising an offset 5spacer located on a sidewall of the floating gate and on a sidewall of the anti-fuse gate; and wherein after patterning the first conductor layer and the logic gate dielectric layer, the method further comprises: forming an offset spacer on a sidewall of the floating gate and a sidewall of the anti-fuse gate  (110a, 110c).
Re: claims 8, 18 and 27, Hsu discloses the limitations of claims 1, 11 and 21, further comprising a main spacer located on a sidewall of the stacked structure; and wherein after patterning the second conductor layer and the inter-polysilicon layer dielectric layer, the method further comprises: forming a main spacer on a sidewall of the stacked structure (118a in fig. 4F). 
Re: claims 9, 19 and 28, Hsu discloses the limitations of claims 1, 11 and 21, further comprising a silicide metal layer (120 in fig. 4F) formed on a top surface of the first doping region, on a top surface of the second 10doping region, on a top surface of the anti-fuse gate, and on a top surface of the select logic gate; and wherein after patterning the second conductor layer and the inter-polysilicon layer dielectric 10layer, the method further comprises: forming a silicide metal layer on a top surface of the first doping region, on atop surface of the second doping region, on atop surface of the anti-fuse gate, and on a top surface of the select logic gate. 

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 8,895,386) (hereinafter, “Hsu”) in view of Chung (US 9,224,496).

Re: claims 10 and 20, Hsu discloses the limitations of claims 1, 11 and 21.
Hsu does not explicitly disclose wherein the first doping region is coupled to a bit line. 
Chung discloses in fig. 6(a) wherein a first doping region (125) is coupled to a bit line (132). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple a bit line to the first doping region as is common and well known in the art that in order to apply voltages of the 2T cell bit lines are connected to doping regions (Chung, col 5 ll. 54 to col 6 ll. 6). 
	
Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/23/2022